DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the initial office action based on the 16/443,625 application filed June 17, 2019.  Claims 27 and 29-47 are pending and have been fully considered.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted June 21, 2019 and July 8, 2019 are noted.  The submissions are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS are being considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fasteners (see Claims 29, 34, and 41) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-31, 33, 34, 36, 38-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
More specifically, the following represents a listing of claims and the respective subject matter of each that is not taught in the originally filed disclosure, rendering said subject matter as new matter, which fails to comply with the written description requirement of Section 112(a):
Claims 29:	untightening fasteners so as to loosen the air box from the engine bay;
Claims 30:	removing the air box from the vehicle;
Claims 31:	water being directed at a pressure sufficient to dislodge contaminants.  There is no mention in the original disclosure of pressure related to the water, nor what pressure is sufficient to dislodge the contaminates;  
Claims 33:	uninstalling the air box from the engine bay;
Claims 34:	uninstalling including loosening fasteners;
Claims 36: 	water being directed at a pressure sufficient to dislodge contaminants;
Claims 38:	removing a flange from the engine;
Claims 39:	removing the flange from the air intake conduit;
Claims 40: 	uninstalling the air box from the engine bay;
Claims 41:	uninstalling comprising loosening fasteners so as to remove the air box from the engine bay;
Claims 43:	water being directed at a pressure sufficient to dislodge contaminants;
Claims 46: 	an airstream being directed at a pressure sufficient to dislodge contaminants. There is no mention in the original disclosure of pressure related to the airstream, nor what pressure is sufficient to dislodge the contaminates; and
Claims 42, 44, 45, and 47
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 36, 39, 43, and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 31, 36, 43, and 46 recite the limitations that water or air is directed at a pressure “sufficient to dislodge at least a portion of the contaminants residing in the filter material”.  
It is unclear the amount of pressure required to perform this function, as there is no teaching of such in the originally filed disclosure (see Section 112(a) rejection above) and therefore Claims 31, 36, 42, and 46 are indefinite since it fails to set forth a claim that “clearly and precisely inform[s] persons skilled in the art of the boundaries of protected subject matter” (see MPEP § 2173).
Concerning Claim 39, “wherein removing further comprising the flange from an air intake conduit” is grammatically unclear and renders the claim indefinite since it fails to set forth a claim that “clearly and precisely inform[s] persons skilled in the art of the boundaries of protected subject matter” (see MPEP § 2173).

 Allowable Subject Matter
Claims 27, 32, 35, and 37 are allowable over the prior art.  
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references are cited that provide detail of relevant air filter systems for internal combustion engines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658.  The examiner can normally be reached on M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/GRANT MOUBRY/Primary Examiner, Art Unit 3747